          Case 3:20-cv-01142-SI        Document 11       Filed 09/23/20     Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ROBERT EVANS, et al., Individually and on            Case No. 3:20-cv-1142-SI
behalf of similarly situated individuals,
                                                     ORDER
                Plaintiffs,

        v.

CITY OF PORTLAND,

                Defendant.


Michael H. Simon, District Judge.

       For the reasons stated on the record, the Court GRANTS Plaintiffs’ Motion to Remand

(ECF 5). This case is REMANDED to the Circuit Court of the State of Oregon for the County of

Multnomah. The Court directs the Clerk of the Court to send the files in this case to the Clerk of

the Multnomah County Circuit Court.

       IT IS SO ORDERED.

       DATED this 23rd day of September, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 1 – ORDER
